EXHIBIT 10.19
 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of June 5, 2012 is entered
into by and between Frozen Food Gift Group, Inc., a Delaware corporation with
principal address at 7514 Girard Avenue Suite 1705 La Jolla, CA 92037 (the
“Company”) and Tangiers Investors, LP, a Delaware limited liability company with
principal address at 402 West Broadway, Suite 400, San Diego, California 92101
(the “Holder”). As used herein, the term “Parties” shall be used to refer to the
Company and Holder jointly.


WHEREAS:


A.  
The Company warrants and represents that it issued that certain promissory note
dated July 1, 2011 as previously issued to Tangiers Investors, LP, a Delaware
limited liability company (the “Original Investor”) in the stated original
principal amount of one hundred thousand two hundred ninety dollars
($100,290.00) (the “Note”).



B.  
The Company warrants and represents that in connection with the issuance of the
Note the Company received the sum of one hundred thousand two hundred ninety
dollars ($100,290.00) from the Original Investor on or before July 1, 2011 (the
“Note Issuance Date”).

 
C.  
The Company warrants and represents that the issuance of the Note was approved
by resolutions duly adopted by the Company’s Board of Directors.

 
D.  
The Company’s warrants and represents that the Note was issued to the Original
Holder on the basis of a pre-existing business relationship that the Company had
with the Original Investor that existed for more than six (6) months prior to
the date at which the Note was issued and the transaction involving the issuance
of the Note was not the product or the result of any advertising or general
solicitation.



E.  
 The Parties acknowledge and agree that prior to entering into this Agreement,
the Company and the Holder have had a pre-existing business relationship that
existed for more than four (4) months prior to the date of this Agreement and
that this Agreement is not the product or the result of any advertising or
general solicitation.

 
F.  
 The Holder warrants and represents that it is sophisticated and experienced in
acquiring the securities of small public companies that has allowed it to
evaluate the risks and uncertainties involved in acquiring said securities and
thereby make an informed investment decision.

 
G.  
 The Parties acknowledge and agree that the Company and the Holder desire to
exchange the Note for a new convertible note in the form of Exhibit B attached
hereto (“Exchange Note”), all on the terms set forth herein.

 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:
 
1.00 Exchange of Note. The Parties agree that solely in consideration of the
surrender of the Note, that:
 
        1.01 Issuance of Exchange Note. Upon the following terms and conditions:
 
(A)      
Exchange Note. The Company shall issue to the Holder, and the Holder shall
acquire from the Company, that certain Exchange Note dated and issued as of June
5, 2012 in the aggregate original principal amount equal to one hundred thousand
two hundred ninety dollars ($100,290.00) in exchange for the surrender and
cancellation of the (one hundred thousand two hundred ninety dollars
($100,290.00)) Note. The Company hereby agrees to issue Holder an “Exchange
Note,” equal to one hundred thousand two hundred ninety dollars ($100,290.00).
The Exchange Note is being issued in substitution for and not in satisfaction of
the Note, provided, however, the Holder acknowledges and agrees that upon the
issuance and acceptance of the Exchange Note issued pursuant to this Section,
(one hundred thousand two hundred ninety dollars ($100,290.00) portion of) the
Note will be deemed cancelled and will be promptly surrendered to the Company.
The Parties further agree that the “Closing’ shall be deemed to occur upon the
issuance of the Exchange Note as provided by Section 1.02 of this Agreement.

 
(B)      
Delivery of Documents. The Company shall, at the Closing Date, deliver to the
Holder duly executed copies of each of the exhibits to this Agreement and
faithfully fulfill the obligations set forth in Section 2.08 of this Agreement.
1.02 Determination of Closing Date. The date upon which the Exchange Note is
released to the Holder shall be the “Closing Date.”

 
2.00 Representations of the Company. The Company hereby makes to the Holder the
following representations and warranties as of the date of this Agreement and on
each and every closing date hereafter:
 
2.01 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the Exchange Note
by the Company and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This Agreement and the Exchange
Note have been duly executed by the Company and, when delivered in accordance
with the terms hereof will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
2

--------------------------------------------------------------------------------

 


2.02 No Conflicts. The execution, delivery and performance of this Agreement and
the Exchange Note by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any of its subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien or encumbrance upon any of the properties or assets of the Company or
any subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing a Company or subsidiary debt or otherwise) or other material
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary thereof is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a material adverse effect on the Company or its
business of financial condition.
 
2.03 Filings, Consents and Approvals. The Company is not required to obtain any
approval, consent, waiver, authorization or order of, give any notice to, or
make any filing, qualification or registration with, any court or other federal,
state, local, foreign or other governmental authority or other person or entity
in connection with the execution, delivery and performance by the Company of
this Agreement, the Exchange Note and both of them. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for exchange for and the issuance of sale of the Exchange Note or any shares of
Common Stock issuable upon the conversion or exchange of, in payment of interest
on, or otherwise pursuant to the Exchange Note (“Underlying Shares”).
 
2.04 Issuance and Reservation of Securities. The Exchange Note and the
Underlying Shares are duly authorized. Any Underlying Shares, when issued in
accordance with the terms of Exchange Note, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens, freely tradable and
without any legends thereon. The Company has reserved, and shall at all times
hereafter reserve, from its duly authorized capital stock for issuance upon
conversion pursuant to the Exchange Note at least such amount of shares of
Common Stock as is equal to three times (3x) the amount of Underlying Shares
into which the Exchange Note is convertible (without regard to any limitations
on ownership or conversion set forth therein).
 
2.05 Private Placement. No registration under the Securities Act of 1933, as
amended (the “1933 Act”), is required for the issuance of the Exchange Note or
any Underlying Shares in accordance with the terms hereof and thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
2.06 No Inside Information. Neither the Company nor any Person acting on its
behalf has provided the Holder or its counsel with any information that
constitutes or might constitute material, non-public information concerning the
Company.
 
2.07 Equal Consideration. Except as otherwise set forth herein, no consideration
has been offered or paid to any person to amend or consent to a waiver,
modification, forbearance, exchange or otherwise of any provision of the Note.
 
2.08 Survival & Delivery of Documents to the Holder. All of the Company’s
warranties and representations contained in this Agreement shall survive the
execution, delivery and acceptance of this Agreement by the Parties hereto and
continue for a period of six (6) years after the date of this Agreement.
 
2.08.01 Documents RE: Exchange Note. Further, contemporaneous with the execution
and delivery of this Agreement to the Holder, the Company hereby further
delivers the following: (a) a duly executed copy of the Exchange Note (attached
hereto to Exhibit A); (b) a duly executed copy of the Note, (attached hereto as
Exhibit B); (c) a duly executed and notarized copy of the Certificate of
Corporate Officer, (attached hereto as Exhibit C); and (d) a duly executed copy
of the Irrevocable Transfer Agent Instructions (attached hereto as Exhibit D).
The Parties agree that time is of the essence in connection with the deliveries
set forth in this Section2.08.01 of this Agreement and the obligations imposed
on the Company are material to this Agreement.
 
2.09 Holding Period for Exchange Note. Pursuant to Rule 144 promulgated under
the 1933 Act: the holding period of the Exchange Note (and the underlying shares
of Common Stock issuable upon conversion thereof or in payment of interest
thereon) shall tack back to the Note Issuance Date. The Company agrees not to
take a position contrary to this paragraph. The Company agrees to take all
actions, including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue the Exchange Note (and such
Underlying Shares). The Company warrants and represents that it is not subject
to Rule 144(i). The Exchange Note is being issued in substitution and exchange
for and not in satisfaction of the Note Portion. The Exchange Note shall not
constitute a novation or satisfaction and accord of the Note. Without limiting
any of the terms, conditions or covenants contained in this Agreement or other
documents, if at any time it is determined that any Underlying Shares are not
freely tradable without restriction or limitation pursuant to Rule 144, then the
Company shall promptly register the resale of all Underlying Shares under the
1933 Act by filing a registration statement with the Securities and Exchange
Commission as soon as practicable (but in no event later than 30 days) and
causing such registration statement to be declared effective as soon as
practicable (but in no event later than 90 days).
 
 
4

--------------------------------------------------------------------------------

 
 
2.10 No Event of Default. Upon consummation of the exchange hereunder, no Event
of Default (as defined in the Note) shall have occurred and be continuing.
 
2.11 Balances. As of the date hereof, the balance outstanding under the Note
including principal and interest, are as follows, and no further amounts are due
under either or both of them:
 
Description of Note: Outstanding Balance
 
Note: $100,290.00
 
2.12 Legal Opinion. The Company hereby agrees to allow the Holder’s legal
counsel to issue a legal opinion to the Holder and the Company’s Transfer Agent
regarding this Agreement and the transactions contemplated hereby, in form and
substance reasonably acceptable to said agent, including an opinion that all
shares issuable upon conversion of the Exchange Note or in payment of interest
thereunder) may be sold pursuant to Rule 144 without volume restrictions or
manner of sale limitations and that certificates representing any such shares
may be issued without a restrictive legend as required pursuant to Section.
Delivery of such legal opinion shall be a condition to the consummation of the
transactions contemplated hereby.
 
2.13 Transfer Consent and Documentation. The Company hereby consents to the
following:
 
(i) the Company hereby waives any requirement for any legal opinion in
connection with such transfer, and represents and warrants that no further
consent of or action by any other person or entity is required in connection
with such transfer. The Company further represents, warrants and agrees that,
other than the aforementioned delivery of a PDF copy of the fully executed
Purchase Agreement, no further documentation or action is necessary or required
in order for the Company to effectuate the transfer of the Note on its books
records and the issuance of the Exchange Note for the Note as contemplated
hereunder in exchange for said notes The Company also represents, warrants and
agrees that no endorsement of any principal, interest or other payments on any
of said notes is required in connection with the transfers contemplated by the
Note Purchase Agreement.
 
2.14 Public Information. So long as the Holder owns the Exchange Note and/or
Underlying Shares, the Company shall timely file (or timely obtain extensions in
respect thereof and file within the applicable grace period) all reports and
definitive proxy or information statements required to be filed by the Company
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
shall not terminate its status as an issuer required to file reports under the
Exchange Act (even if the Exchange Act or the rules and regulations promulgated
thereunder would otherwise permit such termination).
 
 
5

--------------------------------------------------------------------------------

 
 
2.15 Conversion Procedures. The form of Conversion Notice included in the
Exchange Note sets forth the totality of the procedures required of a Holder in
order to convert Exchange Note. No additional legal opinion or other information
or instructions shall be required of the Holder to convert the Exchange Note.
The Company shall honor all conversions of the Exchange Note and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth therein.
 
3.00 Miscellaneous.
 
3.01 Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile signature, delivery of PDF images of executed signature pages
by email or otherwise, and each of such counterparts shall be deemed an original
and all of such counterparts together shall constitute one and the same
agreement.
 
3.02 Effect of Invalidity. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the Parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
3.03 Matter of Further Assurances & Cooperation. The Holder and the Company
hereby agree and the Company further agrees that it shall provide further
assurances that it will, in the future, execute and deliver any and all further
agreements, certificates, instruments and documents and do and perform or cause
to be done and performed, all acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of this Agreement without
unreasonable delay and in no event later than one (1) business after it receives
any reasonable written request from the Holder.
 
3.04 Successors. The provisions of this Agreement shall be deemed to obligate,
extend to and inure to the benefit of the successors, assigns, transferees,
grantees, and indemnitees of each of the Parties to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
3.05 Independent Counsel. Each of the Parties to this Agreement acknowledges and
agrees that it has been represented by independent counsel of its own choice
throughout all negotiations which preceded the execution of this Agreement and
the transactions referred to in this Agreement, and each has executed this
Agreement with the consent and upon the advice of said independent counsel. Each
party represents that he or it fully understands the provisions of this
Agreement, has consulted with counsel concerning its terms and executes this
Agreement of his or its own free choice without reference to any
representations, promises or expectations not set forth herein.
 
3.06 Exhibits. Exhibits A and B attached hereto, are each incorporated by
reference herein.
 
3.07 Integration. This Agreement, after full execution, acknowledgment and
delivery, memorializes and constitutes the entire agreement and understanding
between the parties and supersedes and replaces all prior negotiations and
agreements of the Parties, whether written or unwritten with the exception of
the Company's profit sharing plan and any agreements related thereto. Each of
the Parties to this Agreement acknowledges that no other party, nor any agent or
attorney of any other party has made any promises, representations, or warranty
whatsoever, express or implied, which is not expressly contained in this
Agreement; and each party further acknowledges that he or it has not executed
this Agreement in reliance upon any belief as to any fact not expressly recited
hereinabove.
 
3.08 Attorneys’ Fees. In the event of a dispute between the parties concerning
the enforcement or interpretation of this Agreement, the prevailing party in
such dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other parties to the dispute.
 
3.09 Interpretation. Wherever the context so requires: the singular number shall
include the plural; the plural shall include the singular; and the masculine
gender shall include the feminine and neuter genders.
 
3.10 Captions. The captions by which the sections and subsections of this
Agreement are identified are for convenience only, and shall have no effect
whatsoever upon its interpretation.
 
3.11 Severance. If any provision of this Agreement is held to be illegal or
invalid by a court of competent jurisdiction, such provision shall be deemed to
be severed and deleted; and neither such provision, nor its severance and
deletion, shall affect the validity of the remaining provisions.
 
3.12 Expenses Associated With This Agreement. Each of the Parties hereto agrees
to bear its own costs, attorneys’ fees and related expenses associated with this
Agreement.
 


 
7

--------------------------------------------------------------------------------

 
 
3.13 Arbitration. Any dispute or claim arising to or in any way related to this
Agreement shall be settled by binding arbitration in San Diego, California. All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA"). AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party. Each party shall pay its own expenses associated with such
arbitration (except as set forth in Section 3.08 Above). A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter has arisen and in no event shall such demand be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statutes of
limitations. The decision of the arbitrators shall be rendered within 60 days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration. The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision.
 
3.14 Waiver of Jurisdiction. Each of the Parties hereto waive any claim that any
such jurisdiction in San Diego, California (as provided by Section 3.12) is not
a convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto. To the fullest extent permitted by
law, each of the Parties hereto hereby knowingly, voluntarily and intentionally
waives its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement or any other document or any
dealings between them relating to the subject matter of this Agreement and other
documents. In addition to any and all other remedies that may be available at
law, in the event of any breach of this Agreement, each of Parties hereto shall
be entitled to specific performance of the agreements and obligations hereunder
and to such other injunctive or other equitable relief as may be granted by a
court of competent jurisdiction.
 
 
[The remainder of this page has been left intentionally blank.]
 
[Signature page follows.]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 
FOR THE COMPANY:
 
Frozen Food Gift Group, Inc.
 
By: /s/ Jonathan Irwin
 
Name: Jonathan Irwin
 
Title: Chief Executive Officer
 


FOR THE HOLDER:
 
Tangiers Investors, LP
 
By: /s/ Michael Sobeck
 
Name: Michael Sobeck
 
Title: Managing Member of the General Partner, Tangiers Capital, LLC
 
[SIGNATURE PAGE TO EXCHANGE AGREEMENT]


 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COPY OF EXCHANGE NOTE
 
(As attached)
 


 
 
 


 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
COPY OF NOTE
 
(As attached.)
 
 
 

 
 


 


 

 


 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
NOTARIZED CERTIFICATE OF CHIEF EXECUTIVE OFFICER
 
OF
 
FROZEN FOOD GIFT GROUP, INC.
 
(Three Pages)
 
The undersigned, Jonathan Irwin is the duly elected Chief Executive Officer of
Frozen Food Gift Group, Inc., a Delaware corporation (the “Company”).
 
I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records including, but
not limited to the Company’s records relating to the following:
 
                (A)
that certain issuance of that certain promissory note dated July 1, 2011 (the
Note     Issuance Date) issued to Tangiers Investors, LP., in the stated
original principal amount of one hundred thousand two hundred ninety dollars
($100,290.00) (the Note);

 
                (B)
the Companys receipt on or about the Note Issuance Date of the sum of one
hundred thousand two hundred ninety dollars ($100,290.00) from the Original
Investor;

 
                (C)
the Companys Board of Directors duly approved the issuance of the Note to and
the Exchange Note to Tangiers Investors, LP.

 
                (D)
The Company has not received and will not be receiving any new consideration
from any persons in connection with the issuance of the Exchange Note and the
Companys officers and directors have not entered into or given any commitment
contemplating the receipt or acceptance of any said consideration arising out of
or relating to the issuance of the Exchange Note.

 
                (E)
To my best knowledge and after completing the aforementioned review of the
Companys shareholder and corporate records, I am able to certify that Tangiers
Investors, LP and its partners and management are not officers, directors, or
directly or indirectly, ten percent (10.00%) or more stockholders of the Company
And none of said persons have had any such status in the one hundred fifty (150)
days immediately preceding the date of this Certificate.

 
                (F)
I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be affiliates, as that term is defined in Rule 144(a)(1) of the
1933 Act.

 
                (G)
I understand that all of the representations set forth on this Certificate will
be relied upon by counsel  to Tangiers Investors, LP in connection with the
preparation of a legal opinion claiming the exemption provided by rule 144 of
the Securities Act of 1933, as amended.

 
C-1

--------------------------------------------------------------------------------

 
 
I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.
 


 
[img001.jpg]

 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
 
NOTARIZED IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT
 
OF
 
FROZEN FOOD GIFT GROUP, INC.
 
(a Delaware corporation)
 
(As attached.)
 
 
 
 
 


 
D-1

--------------------------------------------------------------------------------

 

ATTACHED TO EXCHANGE AGREEMENT
 
Notarized Irrevocable Transfer Agent Instructions
 
DATE: June 5, 2012
 
Direct Transfer, LLC.
 
500 Perimeter Park Drive, Suite D
 
Morrisville, NC 27560
 
Ladies and Gentlemen:
 
On behalf of Frozen Food Gift Group, Inc., a Delaware corporation (the
“Company”) reference is made to that certain Exchange Agreement and 7%
Convertible Note Due June 5, 2013, each as dated as of June 5, 2012 (all of
which jointly as the “Agreement”), by and between the Company, and Tangiers
Investors, LP, a Delaware limited partnership (the “Holder”), pursuant to which
the Company is issuing to the Holder one (1) convertible promissory note
identified as the Exchange Note as issued in connection with an exchange offer
undertaken pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “1933 Act”) and granting the Holder the right to convert all or any portion
of the Exchange Note into shares of common stock (the “Shares”) of the Company,
par value $0.00001 per share (the “Common Stock” or “Subject Shares”).
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied) to issue certificates
representing Subject Shares to Holder (or Holder’s assignee) from time to time
upon delivery to you of a duly executed Notice of Conversion, (in the form of
Exhibit A as attached to the Exchange Note) as executed by the Holder (or the
assignee of the Holder) and containing any additional instructions as reasonably
requested by the Holder (or the assignee of the Holder) for the delivery of said
Subject Shares.
 
You acknowledge and agree that so long as you have received: (a) a duly executed
Notice of Conversion from the Holder (or the assignee of the Holder) reasonably
informing you of the conversion of all or any portion of the Exchange Note (the
“Conversion Notice”); and (b) a legal opinion (the “Legal Opinion”) opining that
the Holder is able to acquire said Subject Shares in conformity with the
requirements of Rule 144 under the Securities Act of 1933, as amended (“Rule
144”) then, within one (1) business day of your receipt of both the Notice of
Conversion and the Legal Opinion Investor and without any further action of
confirmation by the Company, you shall issue the certificates representing the
Common Stock registered in the names of the Holder (or its assignee) and such
certificates shall not bear any legend restricting transfer of the Subject
Shares (under the Securities Act of 1933, as amended, any applicable state or
other jurisdiction’s securities laws, or at common law) thereby and should also
not be subject to any stop-transfer restriction.
 
 
D-2

--------------------------------------------------------------------------------

 
 
[img003.jpg]
 
 
[img002.jpg]
 
Exchange Agreement
Frozen Food Gift Group, Inc. - Tangiers Investor, LP
June 5, 2012 (v4)
 
D-3
 

--------------------------------------------------------------------------------